                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 18-6613-FMO (AS)                                            Date    February 14, 2019
 Title            Jose Ivan Salcedo v. James Dailey, et al.




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                        Alma Felix                                                 N/A
                       Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             N/A                                                   N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE RE LACK OF
                              PROSECUTION


       On November 14, 2018, the Court issued an order dismissing Plaintiff’s First Amended
Complaint with leave to amend. (Docket Entry No. 9). Plaintiff was directed to “file a Second
Amended Complaint no later than 30 days from the date of th[e] Order.” (Id. at 10). Plaintiff
was “explicitly cautioned that failure to timely file a Second Amended Complaint, or failure
to correct the deficiencies described [in the Order], may result in a recommendation that this
action, or portions thereof, be dismissed with prejudice for failure to prosecute and/or failure
to comply with court orders.” (Id. at 11).

       To date, Plaintiff has failed to file a Second Amended Complaint, nor has he requested
an extension of time to do so. Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in
writing, no later than March 15, 2019, why this action should not be dismissed with prejudice
for failure to prosecute. This Order will be discharged upon the filing of a Second Amended
Complaint that cures the deficiencies in the last pleading or upon the filing of a declaration
under penalty of perjury stating why Plaintiff is unable to file a Second Amended Complaint.
A copy of the Court’s November 14, 2018 Order is attached for Plaintiff’s convenience.

//
//
//



CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 18-6613-FMO (AS)                                       Date   February 14, 2019
 Title          Jose Ivan Salcedo v. James Dailey, et al.

       If Plaintiff no longer wishes to pursue this action, he may request a voluntary
dismissal pursuant to Federal Rule of Civil Procedure 41(a). A notice of dismissal form
is attached for Plaintiff’s convenience. Plaintiff is warned that a failure to timely respond
to this Order will result in a recommendation that this action be dismissed with prejudice
under Federal Rule of Civil Procedure 41(b) for failure to prosecute and obey court
orders.

cc: Fernando M. Olguin
    United States District Judge

                                                       .




                                                                                 0       :    00

                                                            Initials of                AF
                                                            Preparer




CV-90 (10/08)                               CIVIL MINUTES - GENERAL                           Page 2 of 2
